DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-4 and 6-14 have amended.  Claim 15 has been cancelled.  Claims 1-14 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c).

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 26 March 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "135" (see figure 1) and "137" (see [0037] and claims 4, 11) have both been used to designate acoustic indicator.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 127 in figure 1 (see [0043).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:  reference characters "135" and "131; 133, 137" have both been used to designate acoustic indicator.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the controller" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the method" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter but rather embraces or overlaps two different statutory classes of invention set forth in 35 USC 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  Claim 1 is directed to a system.  Claim 8 is directed to a method.  Claim 14 is directed to non-transitory computer-readable data medium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,864,914 B1 to Birk.
As per claim 1, the Birk reference discloses a system (100) for controlling an automatic milking machine (110), the system (100) comprising: a local user interface (130) (see column 4 lines 56-58, “control unit 16”) configured to receive operator-generated instructions (see column 4 lines 47-49, “control program 17”) for controlling the milking machine (see column 4 lines 25-28, “milking robot”), the local user interface (130) (“control unit 16”) being fixedly arranged at the automatic milking machine (110) (“milking robot”); a communication interface (140) (see column 5 lines 
As per claim 2, the Birk reference discloses the control unit (120) (“control unit 16”) is configured to maintain the automatic milking machine (110) (“milking robot”) in the single-control mode (“choose between a local manual or automatic control and a remote manual or automatic control”) until an unlock command (CMD[ul]) (see column 
As per claim 3, the Birk reference discloses the local user interface (130) (“control unit 16”) is configured to generate the unlock command (CMD[ul]) (“switches 36 … bypassing position”) in response to a second operator-generated instruction (see column 5 lines 58-59, “manipulation of the data input means 16b or 34”).
As per claim 4, the Birk reference discloses the local user interface (130) (“control unit 16”) comprises at least one of a visual indicator (131; 133) (see column 4 lines 37-39, “display unit 16a”) and an acoustic indicator (135) (see column 3 lines 59-61, “loudspeaker”), and the control unit (120) (“control unit 16”) is configured to cause the at least one of a visual indicator (131; 133) (“display unit 16a”) and an acoustic indicator (131; 133, 137) (“loudspeaker”) to provide a human-perceivable indication whether or not the automatic milking machine (110) (“milking robot”) is set to operate in the single-control mode (“choose between a local manual or automatic control and a remote manual or automatic control”).
As per claim 5, the Birk reference discloses at least one input member (131; 133) (see column 4 lines 37-46, “data input means 16b”) of the local user interface (130) (“control unit 16”) comprises at least one of the at least one visual indicator (131; 133) (“display unit 16a”).
As per claim 6, the Birk reference discloses the control unit (120) (“control unit 16”) is configured to: receive, via the communication interface (140) (“communications port 24”), a control request (CR) (see column 5 lines 58-59, “manipulation of the data input means 16b or 34”) from the remote user terminal (161, 162, 163) (“remote control device 28”), the control request (CR) (“manipulation of the data input means 16b or 34”) indicating an intention to initiate transmission of control commands 
As per claim 7, the Birk reference discloses the control unit (120) (“control unit 16”) is further configured to cause the automatic milking machine (110) (“milking robot”) to operate in accordance with control commands and/or parameter settings (CMD) (“data and control instructions”) received from the remote terminal (“remote control device 28”) via the communication interface (140) (“communications port 24”) if and only if the automatic milking machine (110) (“milking robot”): is set to operate in the single-control mode (“choose between a local manual or automatic control and a remote manual or automatic control”) so as operate to control commands and/or parameter settings (CMD) (“data and control instructions”) from said remote terminal (161, 162, 163) (“remote control device 28”), or is not set to operate in the single-control mode (“choose between a local manual or automatic control and a remote manual or automatic control”).
As per claim 8, the Birk reference discloses a method of controlling (Ctrl) an automatic milking machine (110) implemented by a control unit (120) associated with the milking machine (110) and that controls and operates the milking machine (110), 

As per claim 10, the rejection of claim 3 is incorporated and further claim 10 contains limitations recited in claim 3; therefore, claim 10 is rejected under the same rational as claim 3.
As per claim 11, the rejection of claim 4 is incorporated and further claim 11 contains limitations recited in claim 4; therefore, claim 11 is rejected under the same rational as claim 4.
As per claim 12, the rejection of claim 6 is incorporated and further claim 12 contains limitations recited in claim 6; therefore, claim 12 is rejected under the same rational as claim 6.
As per claim 13, the rejection of claim 7 is incorporated and further claim 13 contains limitations recited in claim 7; therefore, claim 13 is rejected under the same rational as claim 7.
As per claim 14, the Birk reference discloses a non-transitory computer-readable data medium having stored thereon a computer program (125) executable by a processing unit (127), the computer program (125) comprising software (see column 4 lines 47-49, 59-63, “control program 17, 23”) that, upon execution by the processing unit (127) (see column 4 lines 56-58, “control unit 16”), causes the processing unit (127) (“control unit 16”) to carry out the method according to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	USPN 10,649,431 B3 to Huettner et al.
	USPN 9,848,575 B2 to Bareket
	USPN 8,794,182 B2 to Eineren
	USPN 7,841,296 B2 to Brown et al.
	USPN 7,051,673 B2 to Brown et al.
	USPN 6,705,247 B1 to Heslin et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                              17 June 2021